Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Separation Agreement”) is entered
into by and between Randal R. Reed (“Executive” or “you”) and Hercules Offshore,
Inc. (with its affiliates and subsidiaries, including Hercules Liftboat Company
LLC, the “Company”), and confirms the agreement that has been reached with you
in connection with your resignation from the Company.
     1. Termination of Employment. You agree to resign from the Company and to
cease to be employed by the Company in any capacity and to resign from all
executive positions you then hold with the Company and its subsidiaries, in each
case effective as of December 15, 2008 (the “Separation Date”). You further
agree to execute any additional documents necessary to effectuate the foregoing.
     2. Separation Pay and Benefits. In consideration of your execution of this
Separation Agreement and your compliance with its terms and conditions, the
Company agrees to pay or provide you (subject to the terms and conditions set
forth in this Separation Agreement) with the benefits described in this
paragraph 2 and to adhere to the nondisparagement restrictions set forth in
paragraph 5b below. The benefits below shall be in full satisfaction of the
Company’s obligations under the terms of the Executive Employment Agreement
dated as of October 3, 2006, as amended (the “Employment Agreement”), by and
between you and the Company, and all applicable cash or equity incentive
compensation plans and agreements under which you have any rights or benefits,
and in consideration of your additional agreements in this Agreement. In
addition, you acknowledge and agree that, except as provided herein, you are no
longer eligible to participate in and shall not receive any further payments or
benefits under any stock option, bonus, incentive compensation, employment
contract, or medical, dental, life insurance, retirement, perquisite and other
compensation or benefit agreements, plans or arrangements of the Company.
          a. The Company shall continue to pay you at your current rate of base
salary and benefits through the Separation Date, in accordance with the
Company’s payroll practices.
          b. The Company shall pay you an aggregate of $312,401 (the “Separation
Amount”), which you acknowledge equals one times the sum of (i) your current
annual base salary ($200,000) and (ii) the bonus paid to you in respect of the
Company’s 2007 fiscal year ($112,401). The Separation Amount shall be paid to
you on June 15, 2009. There shall be deducted from the payment of the Separation
Amount all applicable federal, state and local withholding taxes and other
appropriate deductions.
          c. Beginning on the Separation Date and continuing until June 15, 2010
(the “Benefit Continuation Period”), the Company shall provide you and your
dependents with continued coverage under the Company’s welfare benefit plans,
described in Schedule A attached hereto, at the cost in effect at the Separation
Date; provided that, to the extent you become eligible for medical insurance
from a subsequent

 



--------------------------------------------------------------------------------



 



employer, the Company’s medical insurance shall become secondary to such
subsequent employer’s medical insurance; and provided, further, however, that
with respect to health and medical benefits, to the extent such coverage cannot
be extended or provided, the Company will pay during the period described above
the applicable premium under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), associated with such benefits.
          d. The parties acknowledge and agree that you are party to Stock
Option Agreements (the “Option Agreements”) under which you have been granted
options to purchase shares of common stock of the Company (the “Options”)
pursuant to the terms of the Hercules Offshore 2004 Long-Term Incentive Plan
(the “2004 LTIP”), as follows:

                                                              Vested    
Exercisable     Unvested                           Options     Options    
Options as               Remaining           as of     as of     of     Exercise
    Vesting     Grant Date     12/10/2008     12/10/2008     12/10/2008    
Price     Dates    
11/17/2004
      105,000         15,000         0       $ 2.86       None    
11/1/2005
      75,000         75,000         0       $ 20.00       None    
2/12/2007
      10,000         10,000         20,000       $ 25.34       2/12/2009;
2/12/2010    
2/14/2008
      0         0         5,200       $ 25.64       2/14/2009;
2/14/2010;
2/14/2011    

          In accordance with, and subject to, the terms and conditions of the
Option Agreements, all unvested options as of the Separation Date will vest on
the Separation Date and you shall be entitled to exercise all vested Options
held by you as of the Separation Date until the earlier to occur of the third
anniversary of the Separation Date or the original expiration date of the
Options as set forth in the 2004 LTIP or applicable Option Agreements.
     3. Accrued Benefits. You will be paid for any accrued but unused vacation
days, and for unreimbursed business expenses (in accordance with usual Company
policies and practices, and in no event later than the calendar year following
the year in which the expenses are incurred), to the extent not theretofore
paid. In addition, following the Separation Date, you will be entitled to
receive vested amounts payable to you under the Company’s 401(k) plan and other
retirement and deferred compensation plans in accordance with the terms of such
plans and applicable law. Except as specifically set forth herein, your
participation in all Company plans shall remain subject to the terms and
conditions of such plans as in effect from time to time and you agree that such
terms and conditions are binding on you and the Company.
     4. Return of Company Property. You agree that, on or before the Separation
Date, you will have returned to the Company any physical or personal property
that is the property of the Company, its subsidiaries and its affiliates that
you have in your possession, custody or control, including without limitation
all Company files, memoranda, records and other documents in whatever form, and
all copies thereof, and all Company badges, keys and credit cards.

2



--------------------------------------------------------------------------------



 



     5. Nondisparagement.
          a. You agree that you will not, with intent to damage, disparage or
encourage or induce others to disparage any of the Company, its subsidiaries and
affiliates, together with all of their respective past and present directors and
officers, as well as their respective past and present managers, officers,
shareholders, partners, employees, agents, attorneys, servants and customers and
each of their predecessors, successors and assigns (collectively, the “Company
Entities and Persons”).
          b. The Company agrees that neither the Company formally nor any
director or officer, with intent to damage you, will disparage you or encourage
or induce others to disparage you.
          c. For the purposes of this Separation Agreement, the term “disparage”
includes, without limitation, comments or statements adversely affecting in any
manner (i) the conduct of the business of the Company Entities and Persons or of
your business or (ii) the business reputation of the Company Entities and
Persons or of you. Nothing in this Separation Agreement is intended to, or
shall, prevent either party from providing truthful testimony in response to a
valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law.
     6. Cooperation.
          a. The parties agree that they will reasonably cooperate with each
other, and their respective counsel, in connection with any investigation,
inquiry, administrative proceeding or litigation relating to any matter in which
you were involved or of which you have knowledge as a result of your service
with the Company by providing truthful information, provided that in your case,
such cooperation does not unreasonably interfere with your then current
professional and personal commitments. The Company agrees to promptly reimburse
you for reasonable out-of-pocket expenses reasonably incurred by you in
connection with your cooperation pursuant to this paragraph.
          b. You agree that, in the event you are subpoenaed or otherwise
required by any person or entity (including, but not limited to, any government
agency) to give testimony or produce documents (in a deposition, court
proceeding or otherwise) which in any way relates to your employment by the
Company, you will, to the extent not legally prohibited from doing so, give
prompt notice of such request to the General Counsel of the Company so that the
Company may contest the right of the requesting person or entity to such
disclosure before making such disclosure. Nothing in this provision shall
require you to violate your obligation to comply with valid legal process.
          c. You agree to provide, upon request, the Company with any
information regarding discussions you have held with third parties regarding
potential transactions with the Company, and to cooperate with the Company with
respect to any disclosure requirements the Company may have with respect
thereto.
          d. You agree to cooperate with the Company in connection with its
filings with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



     7. Restrictive Covenants. You acknowledge and agree that you continue to be
bound by the covenants set forth in Sections 10, 12 and 13 of the Employment
Agreement, and such provisions shall survive the termination of the Employment
Agreement.
     8. Company Covenants. The Company acknowledges and agrees that it shall
continue to be bound by the provisions of Section 9 of the Employment Agreement
and such provision shall survive the termination of the Employment Agreement.
Notwithstanding the above, you and the Company hereby acknowledge that the
payments made and the benefits provided pursuant to this Separation Agreement
are not being paid or provided on account of or in connection with a change in
ownership or control of the Company.
     9. Waiver.
          a. You agree that, in consideration of the benefits to be provided to
you under this Separation Agreement, YOU HEREBY WAIVE, RELEASE AND FOREVER
DISCHARGE ANY AND ALL KNOWN AND UNKNOWN, SUSPECTED AND UNSUSPECTED, CLAIMS AND
RIGHTS WHICH YOU EVER HAD, NOW HAVE OR MAY HAVE AGAINST THE COMPANY AND ANY OF
ITS SUBSIDIARIES OR AFFILIATED COMPANIES, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, CURRENT AND FORMER OFFICERS, AGENTS, BOARD OF DIRECTORS MEMBERS,
REPRESENTATIVES AND EMPLOYEES, VARIOUS BENEFITS COMMITTEES, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, HEIRS, EXECUTORS AND PERSONAL AND LEGAL REPRESENTATIVES,
BASED ON ANY ACT, EVENT OR OMISSION OCCURRING BEFORE YOU EXECUTE THIS SEPARATION
AGREEMENT, ARISING OUT OF, DURING OR RELATING TO YOUR EMPLOYMENT OR SERVICES
WITH THE COMPANY OR THE TERMINATION OF SUCH EMPLOYMENT OR SERVICES, EXCEPT AS
PROVIDED BELOW (“CLAIMS”). This waiver and release includes, but is not limited
to, any claims which could be asserted now or in the future, under: common law,
including, but not limited to, breach of express or implied duties, wrongful
termination, defamation, or violation of public policy; any policies, practices,
or procedures of the Company; any federal or state statutes or regulations
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §2000e et seq., the Civil Rights Act of 1866 and 1871, the
Americans With Disabilities Act, 42 U.S.C. §12101 et seq., the Employee
Retirement Income Security Act (“ERISA”), 29 U.S.C. §1001 et seq. (excluding
those rights relating exclusively to employee pension benefits as governed by
ERISA), the Family and Medical Leave Act, §2601 et. seq., the Texas Labor Code,
Chapters 21 and 22, each as amended, any comparable state laws, any contract of
employment, express or implied; any provision of the United States or of a
state; any provision of any other law, common or statutory, of the United
States, or any applicable state. Notwithstanding the foregoing, nothing
contained in this paragraph 9a shall (i) impair any rights or potential claims
that you may have under the federal Age Discrimination in Employment Act of 1967
(the “ADEA”) subject to paragraph 9d; (ii) be construed to prohibit Executive
from bringing appropriate proceedings to enforce this Separation Agreement;
(iii) effect any rights of indemnification, or to be held harmless, or any
coverage under directors and officers liability insurance or rights or claims of
contribution that you have or (iv) any rights as a shareholder of the Company.

4



--------------------------------------------------------------------------------



 



          b. The Company has advised you to consult with an attorney of your
choosing prior to signing this Separation Agreement. You represent that you
understand and agree that you have the right and have been given the opportunity
to review this Separation Agreement and the ADEA Release attached hereto, with
an attorney. You further represent that you understand and agree that the
Company is under no obligation to offer this Separation Agreement, and that you
are under no obligation to consent to the waiver.
          c. You represent that neither you nor your heirs, agents,
representatives or attorneys have filed or caused to be filed any lawsuit,
complaint, or charge with respect to any Claim that you are releasing in this
Separation Agreement. You represent that you have not brought or filed, and to
the extent permitted by law will not bring or file, any claim, charge, or action
with respect to any Claim against the Company Entities and Persons, or any of
them, and, except as prohibited by law, agree not to seek any recovery arising
out of, based upon, or relating to matters released hereunder.
          d. In accordance with the ADEA release contained in Exhibit A hereto
(the “ADEA Release”), you shall have twenty-one (21) days from the date of this
Agreement to consider the ADEA Release and once you have signed the ADEA
Release, you shall have seven (7) additional days from the date of execution to
revoke your consent to the ADEA Release. Any such revocation shall be made in
writing so as to be received by the Company prior to the eighth (8th) day
following your execution of the ADEA Release. If no such revocation occurs, the
ADEA Release shall become effective on the eighth (8th) day following your
execution of the ADEA Release (the “Effective Date”). Notwithstanding anything
in this Agreement to the contrary, in the event that you fail to sign the ADEA
Release within 21 days or you revoke your ADEA Release thereafter as provided
above, this Separation Agreement shall remain in full force and effect but the
Company shall have no obligation to provide the benefits in paragraphs 2b or 5b
above.
     10. Enforcement. If any provision of this Separation Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible. Further, if a court should determine
that any portion of this Separation Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.
Additionally, the parties agree that in the event of any breach of the terms of
paragraphs 4, 5, 6 and 7 the other party may seek injunctive and other equitable
relief. In addition, you agree that your willful and knowing failure to return
Company property that relates to the maintenance of security of the Company
Entities and Persons or the maintenance of Proprietary Information shall entitle
the Company to such injunctive and other equitable relief.
     11. No Admission. This Separation Agreement is not intended, and shall not
be construed, as an admission that either you or the Company Entities and
Persons have violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong
whatsoever.

5



--------------------------------------------------------------------------------



 



     12. Successor. This Separation Agreement is binding upon, and shall inure
to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.
     13. Choice of Law. This Separation Agreement shall be construed and
enforced in accordance with the laws of the State of Texas without regard to the
principles of conflicts of law.
     14. Entire Agreement. You acknowledge that this Separation Agreement
constitutes the complete understanding between the Company and you, and,
supersedes any and all agreements, understandings, and discussions, whether
written or oral, between you and any of the Company Entities and Persons,
including your Employment Agreement, which shall terminate on the Separation
Date, except for the provisions of Sections 9, 10, 11(b), 12 and 13 of the
Employment Agreement which shall survive such termination. No other promises or
agreements shall be binding on the Company unless in writing and signed by both
the Company and you after the date of this Separation Agreement.
     15. Effective Date. You may accept this Separation Agreement by signing it
and returning it to James W. Noe, Senior Vice President, General Counsel, Chief
Compliance Officer and Secretary, Hercules Offshore, Inc., 9 Greenway Plaza,
Suite 2200, Houston, Texas 77046. The effective date of this Separation
Agreement shall be the date it is signed by both parties, provided that the
provisions of paragraphs 2b and 5b shall not become effective until the
Effective Date, as defined in paragraph 9d. In the event you do not accept this
Separation Agreement as set forth above, this Separation Agreement, including
but not limited to the obligation of the Company to provide the payments and
other benefits described herein, shall be deemed automatically null and void.

                     
Signature:
  /s/ Randal R. Reed       Date:   12/19/08    
 
                   
 
  Randal R. Reed                
 
                    HERCULES OFFSHORE, INC.            
 
                   
By:
  /s/ John T. Rynd       Date:   12/19/08    
 
                   
Title:
  CEO and President                

6



--------------------------------------------------------------------------------



 



SCHEDULE A
List of Welfare Benefit Plans1
The Hercules Offshore, Inc. Medical, Dental, Vision and Prescription Drug
Benefits Plan
The Hercules Offshore, Inc. Life Insurance Plan
The Hercules Offshore, Inc. Accidental and Death & Dismemberment Plan
The Hercules Offshore, Inc. Short Term Disability Plan
The Hercules Offshore, Inc. Welfare Benefit Plan
The Hercules Offshore, Inc. 401(k) Plan
The Hercules Offshore, Inc. Deferred compensation Plan
 

1   Section 4(b)(iv) of the Employment Agreement provides that the Executive
and/or her dependents shall be eligible for participation in and shall receive
all benefits under welfare benefit plans, practices, policies and programs
provided by the Company and its affiliated companies to the extent applicable
generally to similarly situated executives of the Company.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
WAIVER OF RIGHTS UNDER THE
AGE DISCRIMINATION AND EMPLOYMENT ACT
1. RANDAL R. REED (“EXECUTIVE” OR “YOU”) KNOWINGLY AND VOLUNTARILY, ON BEHALF OF
YOURSELF AND YOUR AGENTS, ATTORNEYS, SUCCESSORS, ASSIGNS, HEIRS AND EXECUTORS,
RELEASES AND FOREVER DISCHARGES HERCULES OFFSHORE, INC. (THE “COMPANY”) AND ALL
OF ITS SUBSIDIARIES AND AFFILIATES, TOGETHER WITH ALL OF THEIR RESPECTIVE PAST
AND PRESENT DIRECTORS, MANAGERS, OFFICERS, SHAREHOLDERS, PARTNERS, EMPLOYEES,
AGENTS, ATTORNEYS AND SERVANTS, REPRESENTATIVES, ADMINISTRATORS AND FIDUCIARIES
(EXCEPT THAT IN THE CASE OF AGENTS, REPRESENTATIVES, ADMINISTRATORS, ATTORNEYS
AND FIDUCIARIES, ONLY TO THE EXTENT IN ANY WAY RELATED TO THEIR EMPLOYMENT WITH,
OR THE BUSINESS AFFAIRS OF THE COMPANY) AND EACH OF THEIR PREDECESSORS,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
CHARGES, COMPLAINTS, PROMISES, AGREEMENTS, CONTROVERSIES, LIENS, DEMANDS, CAUSES
OF ACTION, OBLIGATIONS, SUITS, DISPUTES, JUDGMENTS, DEBTS, BONDS, BILLS,
COVENANTS, CONTRACTS, VARIANCES, TRESPASSES, EXECUTIONS, DAMAGES AND LIABILITIES
OF ANY NATURE WHATSOEVER RELATING IN ANY WAY TO YOUR RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED (THE “ADEA”), WHETHER KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED, WHICH AGAINST YOU OR YOUR EXECUTORS,
ADMINISTRATORS, SUCCESSORS OR ASSIGNS EVER HAD, NOW HAVE, OR MAY HEREAFTER CLAIM
TO HAVE AGAINST THE RELEASEES IN LAW OR EQUITY, BY REASON OF ANY MATTER, CAUSE
OR THING WHATSOEVER ARISING ON OR BEFORE THE DATE THIS ADEA RELEASE IS EXECUTED
BY YOU, AND WHETHER OR NOT PREVIOUSLY ASSERTED BEFORE ANY STATE OR FEDERAL COURT
OR BEFORE ANY STATE OR FEDERAL AGENCY OR GOVERNMENTAL ENTITY (THE “ADEA
RELEASE”). This ADEA Release includes, without limitation, any rights or claims
relating in any way to your employment relationship with the Company or any of
the Releasees, or the termination thereof, arising under the ADEA, including
compensatory damages, punitive damages, attorney’s fees, costs, expenses, and
any other type of damage or relief. You represent that you have not commenced or
joined in any claim, charge, action or proceeding whatsoever against the Company
or any of the Releasees arising out of or relating to any of the matters set
forth in this ADEA Release. You further agree that you shall not be entitled to
any personal recovery in any claim, charge, action or proceeding whatsoever
against the Company or any of the Releasees for any of the matters set forth in
this ADEA Release.

8



--------------------------------------------------------------------------------



 



2. The Company has advised you to consult with an attorney of your choosing
prior to signing this ADEA Release. You represent that you understand and agree
that you have the right and have been given the opportunity to review this ADEA
Release with an attorney. You further represent that you understand and agree
that the Company is under no obligation to offer you this ADEA Release, and that
you are under no obligation to consent to the ADEA Release, and that you have
entered into this ADEA Release freely and voluntarily.
3. You shall have twenty-one (21) days to consider this ADEA Release, and once
you have signed this ADEA Release, you shall have seven (7) additional days from
the date of execution to revoke your consent to this ADEA Release. Any such
revocation shall be made in writing so as to be received by the Company prior to
the eighth (8th) day following your execution of this ADEA Release. If no such
revocation occurs, this ADEA Release shall become effective on the eighth (8th)
day following your execution of this ADEA Release (the “Effective Date”). In the
event that you revoke your consent, this ADEA Release shall be null and void
IN WITNESS WHEREOF, the Executive has executed this ADEA Release as of the date
set forth below.

                     /s/ Randal R. Reed       Randal R. Reed                   
     12/19/08       Date             

9